 





PROMISSORY NOTE

 

$198,821.88

 

May 1, 2012

 

FOR VALUE RECEIVED, LOUIS S. CAMILLI, a married man dealing in his sole and
separate property (the "Maker") promises to pay to the order of ENERPULSE, INC.,
a corporation organized under the laws of the State of Delaware, with its
principal offices located at 2451, Alamo Drive, SE, Albuquerque, NM 87106 (the
"Payee") the principle sum of one-hundred ninety-eight thousand eight hundred
twenty one dollars and eighty-eight cents ($198,821.88 U.S.D) payable as
follows:

 

1.           Each year this Promissory Note remains outstanding, Interest shall
be payable annually in arrears on the anniversary of the execution of this
Promissory Note. Interest shall accrue at the variable rate according to the
Applicable Federal Rate ("AFR") index, adjusted quarterly, beginning on the date
of this Promissory Note, until May 1, 2018 at which time all unpaid principal
and accrued interest to date becomes due.

 

2.           All costs of collection, if applicable, including reasonable
attorney's fees and costs of the holder of this Promissory Note if placed with
an attorney for collection shall also be payable upon demand.

 

3.           All payments will be first applied to costs of collection, if
applicable, and then to accrued interest and then to principal. If any amount
due hereunder is not paid when due, the holder may declare all sums due under
this Promissory Note immediately due and payable. Maker may prepay any or all of
the unpaid principal balance at any time without penalty. The makers, endorsers,
and sureties, waive presentment and agree that any extension of time for payment
under this Promissory Note would not release any party liable herein.

 

 

 

 

PROMISSORY NOTE, May 1, 2012

 

4.           This Promissory Note is governed by the laws of the State of
Delaware; however, if any legal action is necessary to enforce any of the
provisions of this Promissory Note, the Maker and the Payee agree that venue
shall be in any court of competent jurisdiction in Bernalillo County, New
Mexico.

 

DATED THE lst DAY OF May, 2012.

 

By: /s/ LOUIS S. CAMILLI       LOUIS S. CAMILLI, a married man dealing in his  
Sole and separate property, MAKER  

 

2

 

